Citation Nr: 1047286	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a 
left thigh scar. 

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for numbness of the feet.  

3.  Entitlement to service connection for left knee disorder, to 
include as secondary to service-connected residuals of medial 
left hamstring trauma with myositis. 

4.  Entitlement to service connection for lumbar spine disorder, 
to include as secondary to service-connected residuals of medial 
left hamstring trauma with myositis. 

5.  Entitlement to an evaluation in excess of 30 percent for 
residuals of medial left hamstring trauma with myositis (left 
hamstring disability).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, Mr. K. A. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to December 
1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  In that rating decision, the RO granted service 
connection for a tender left thigh scar and assigned a 
noncompensable evaluation, effective from May 29, 2008.  By that 
decision, the RO also declined to reopen the previously denied 
claim for entitlement to service connection for numbness of the 
feet, denied service connection for left knee and lumbar spine 
disorders, and denied a rating in excess of 30 percent for the 
Veteran's service-connected residuals of trauma of the medial 
hamstring muscles.  

By way of a May 2009 rating decision, the RO increased the 
disability rating for the Veteran's scar from zero to 10 percent, 
effective from May 29, 2008.  Since the rating remains less than 
the maximum available schedular benefit awardable, the increased 
rating claim remains in controversy.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).
The issue of whether new and material has been received to reopen 
a previously denied claim for service connection for numbness of 
the feet, the issues entitlement to service connection for 
neuropathy in the left lower extremity, left knee disorder and 
lumbar spine disorder, and the issue of entitlement to an 
evaluation in excess of 30 percent for residuals of medial left 
hamstring trauma with myositis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a superficial and painful scar on the left thigh 
that measures 78 square centimeters.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residual scar have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for the scar.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the Veteran 
with a medical examination in July 2008, in which the severity of 
the Veteran's residual scar was evaluated.  The Board finds that 
the examination is adequate for adjudication purposes.   See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the record indicates that the Veteran 
receives disability benefits from the Social Security 
Administration (SSA) for his diabetic neuropathy and other 
bilateral foot disorders.  In the present case, the Board finds 
that it does not need to obtain these SSA records in order to 
make the determination in the decision below.  The Veteran 
specifically reported that he receives SSA disability benefits 
for diabetic neuropathy and other bilateral foot disorders, and 
there is no indication in the record that the SSA records 
pertaining to these problems would be relevant to the claim for 
an increased rating for residual scar.  Additionally, there is no 
reason to believe that any SSA records that could possibly 
mention the scar would provide more detailed or more current 
findings than those found in records that are already present in 
the claims file before the Board, including the report of the 
July 2008 examination.  

As noted above, VA has afforded the Veteran an examination to 
evaluate the severity of his residual scar in July 2008.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that for the 
matter decided below, VA has satisfied its duty to notify and its 
duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 
(2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Increased Rating 

The Veteran seeks an evaluation in excess of 10 percent for 
residual scar on his left thigh. 

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following 
the award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim on 
which service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  See id.; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This practice is known as 
"staged" ratings.  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this 
case, the Veteran filed his initial service-connection claim for 
a thigh scar in May 2008, and disagreed with the initial rating 
the RO awarded for his scar in the August 2008 decision.  The 
Veteran has not requested reevaluation under the current 
criteria.  Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria is applicable.   

The disability due to the Veteran's scar was assigned a 10 
percent rating under a general set of criteria applicable to skin 
conditions found at 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Under the criteria found at Diagnostic Code 7804, a maximum 
evaluation of 10 percent is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118 (2008).  A 
superficial scar is defined as one not associated with underlying 
soft tissue damage.  Id., Note (1).  The version of  Diagnostic 
Code 7804 in effect prior to October 23, 2008, did not provide 
for a rating in excess of 10 percent. 

Other Diagnostic Codes for evaluating skin prior to October 23, 
2008, did provide criteria for potential ratings in excess of 10 
percent.  Under Diagnostic Code 7801, a 20 percent evaluation is 
warranted for scars that are deep or cause limitation of motion, 
and cover an area or areas exceeding 12 square inches or 77 
square centimeters.  Code 7801 provides that a 30 percent 
evaluation is warranted for scar that covers an area or areas 
exceeding 72 square inches or 465 square centimeters.  A higher 
evaluation of 40 percent is warranted for scar that covers an 
even greater area.  38 C.F.R. § 4.118 (2008).  A deep scar is one 
associated with underlying soft tissue damage.  Id., Diagnostic 
Code 7801,  Note 2 (2008). 

Also, under Diagnostic Code 7801, scars are otherwise rated based 
on limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7805 (2008).  Here, any evidence of reduced 
range of motion associated with the residual scar on the left 
hamstring would be evaluated under Diagnostic Codes 5251-5253, 
which pertain to limitation of motion of the thigh.  38 C.F.R. 
§ 4.71. 
It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.    

In this case, the most recent medical evidence of record comes 
from a June 2008 VA examination report.   In that examination 
report, the examiner noted that the scar on the Veteran's left 
hamstring was superficial and it covers an area of 19.5 
centimeters (cm) long by 4cm wide.  It was non-fixed and non-
keloid, but it was tender on palpitation.  No other abnormalities 
were reported.  The examiner noted that the Veteran reported that 
there is a sharp burning pain in the scar, and it is itchy 
intermittently.   There was no evidence of functional impairment 
or limitation of motion due to the scar.

The Board finds that the evidence does not show that disability 
due to the Veteran's residual scar on the left thigh warrants an 
evaluation in excess of 10 percent under the criteria found at 
any of the possibly applicable Diagnostic Codes 7801, 7804 and 
7805.  See 38 C.F.R. § 4.118 (2008).

The evidence does not show that the symptoms of the residual 
scar, overall, warrant an evaluation in excess of 10 percent.  
The Veteran has a single superficial scar on his left hamstring.  
There is no evidence that the scar was deep, or that it adhered 
to the underlying tissue.  There is no evidence of reduced range 
of motion or limitation of function as result of the scar.  The 
Board finds that the evidence shows that disability due to the 
Veteran's residual scar on his left hamstring does not warrant an 
evaluation in excess of 10 percent under the applicable 
Diagnostic Codes. See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7804 and 7805 (2008). 

The evidence of record shows that the Veteran has a painful and 
superficial scar, and under Diagnostic Code 7804, the Veteran 
already receives the maximum evaluation available under this 
code.   See 38 C.F.R. § 4.118 (2008).  

The Board acknowledges that the Veteran's residual scar 
reportedly measured as 19.5 cm by 4 cm (or 78 square cm).  The VA 
examiner, however, determined that the Veteran's scar was 
superficial, and there is no contrary evidence that indicates 
that the Veteran's residual scar is deep (associated with 
underlying soft tissue damage) to warrant a higher evaluation of 
20 percent under Diagnostic Code 7801.  See 38 C.F.R. § 4.118 
(2008).  

The Board also acknowledges the Veteran's contention that he is 
entitled to a higher rating because he experiences itching and 
burning sensation underneath his left leg where the scar is 
located.  The VA examiner also observed that the residual scar 
was tender on palpitation.  His symptoms are fully contemplated 
by the criteria for the highest rating associated with Diagnostic 
Code 7804, which provides for painful scars.   Moreover, the 
Veteran's scar is superficial and not deep, and there is no 
evidence of limitation of motion.  The evidence of record does 
not show that his disability due to residual scar warrants a 
higher evaluation under either Diagnostic Codes 7801 or 7805.  
See 38 C.F.R. § 4.118 (2008).  

Based on the foregoing, the Board concludes that the disability 
due to the Veteran's residual scar on the left thigh is not 
manifested by symptomatology that more closely approximates the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Codes 7801, 7804, or 7805 (2008).  See 38 C.F.R. 
§ 4.7.  Accordingly, the preponderance of the evidence is against 
the claim, and the claim must be denied.

As the severity of the Veteran's symptomatology has been 
relatively constant throughout the period of this appeal, 
"staged" ratings are not warranted.  At no point does the 
record reflect more severe symptoms than those associated with a 
10 percent disability rating under Diagnostic Codes 7801, 7804, 
or 7805.  See 38 C.F.R. § 4.118 (2008).  Should the Veteran's 
disability picture change in the future, he may apply for a 
higher rating.  See 38 C.F.R. § 4.1.

The record also does not reflect that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the Veteran's disability.  While the record shows that the 
Veteran retired from working in kitchens around 2006 because of 
disabilities involving his lower extremities, this case does not 
present "exceptional" circumstances.  As discussed above, the 
Veteran's symptomatology is appropriately addressed by the 10 
percent rating assigned, the Rating Schedule is adequate.  
Moreover, the Veteran's disability has not required frequent 
periods of hospitalization and the record shows that the Veteran 
has been able to maintain other forms of employment.   
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted 
for the Veteran's disability.


ORDER

Entitlement to an evaluation in excess of 10 percent for residual 
scar on the left hamstring is denied. 


REMAND

The issues remaining on appeal are as follows: 1) whether new and 
material evidence has been received to reopen the previously 
denied claim for service connection for numbness of feet; 2) 
entitlement to service connection left knee disorder and lumbar 
spine disorder; and 3) entitlement to an increased evaluation for 
residuals of left hamstring disability.   Additional development 
is necessary prior to adjudication of these claims. 

Initially, the Board notes that the Veteran reported he receives 
SSA disability benefits for diabetic neuropathy and other 
bilateral foot disorders.  See the report of the June 2008 VA 
examination.  It is noted that each of the remaining issues on 
appeal are either directly related to or otherwise intertwined 
with the disorders affecting the lower extremities.  The 
outstanding SSA records are specifically relevant to the 
Veteran's claim to reopen the previously denied claim for service 
connection for numbness of the feet, because they pertain to 
disorders involving the feet.   Also, given the possible 
involvement of the left lower extremity (peripheral nervous 
system or other involvement) in the Veteran's receipt of these 
SSA benefits, the Board finds that these SSA records may be 
relevant to the other claims remaining on appeal.  VA's duty to 
assist Veterans includes obtaining pertinent medical records, 
even if not requested to do so by the Veteran, when the VA is 
placed on notice that such records exist and are relevant to the 
claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board next notes that new VA examinations are needed.  First, 
a new VA examination is needed to evaluate the current level of 
severity of the Veteran's left hamstring disability.  The record 
indicates, and the Veteran has testified, that his left hamstring 
disability includes manifestations of nerve damage.  The findings 
in a November 2007 VA examination report show manifestation of 
decreased sensory function involving the area around the left 
hamstring and thigh, and the November 2007 VA examiner diagnosed 
the Veteran with sciatic nerve damage.  Additionally, the Veteran 
testified that he experiences a numbing and burning sensation in 
his left hamstring when he is seated or when pressure is applied 
underneath his left leg.  See the November 2010 Board hearing 
transcript, page 19 and 20.  

Given the above, the Board finds that a new VA examination is 
warranted to evaluate the severity of the Veteran's service-
connected left hamstring disability.  The RO/AMC should schedule 
the Veteran for a VA examination to determine the nature and 
severity of all disabilities (including neurological) related to 
his service-connected residuals of trauma to his left hamstring 
with myositis.  

The VA examiner should be asked to comment on whether the left 
hamstring disability includes any manifestation of sciatic nerve 
problems.  To this extent, the VA examiner is asked to identify 
the nature of any nerve disorder in the left lower extremity and 
to determine whether any diagnosed nerve disorder is proximately 
caused by or aggravated by his service-connected left hamstring 
disability, to include the 1978 surgical procedure to remove the 
myositis ossificans mass as opposed to any other etiological 
origin.  

While the record shows that the Veteran was previously afforded 
VA examinations in November 2007 and in June 2008 that discussed 
the nature and etiology of any nerve disorders, these examination 
reports contain conflicting findings.  Currently, it is unclear 
from the record whether the Veteran has a current diagnosed nerve 
disorder in his left lower extremity that is proximately caused 
by or aggravated by his service-connected left hamstring injury, 
to include the surgical procedure to remove the myositis 
ossificans mass.  

The November 2007 VA examiner stated that the residuals of the 
Veteran's left hamstring disability included sciatic nerve 
injury.  The November 2007 VA examiner, however, did not identify 
any evidence in the record in support of his conclusions.  The 
Board notes that a medical opinion such as this has limited 
probative value.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999). 

On the other hand, the June 2008 VA examiner concluded that the 
findings from the clinical examination showed that the Veteran 
had diabetic neuropathy that was related to his diabetes mellitus 
and it was not related to his service-connected left hamstring 
disability.  The VA examiner stated that there was no evidence of 
sciatic nerve damage present at the time of examination.  The VA 
examiner, however, failed to consider that the Veteran's diabetes 
mellitus had an onset in the mid-1990s, well beyond when the 
record first shows that the Veteran began complaining of numbness 
and tingling in his left lower extremities in 1978.  

When the VA examiner evaluates the severity of the Veteran's 
service-connected left hamstring disability, he or she should 
provide a medical opinion to clarify whether the Veteran has a 
nerve disorder in left lower extremity (involving the sciatic 
nerve) that is proximately caused by or aggravated by his 
service-connected left hamstring disability

A VA examination is also needed to determine the nature and 
etiology of the Veteran's left knee and lumbar spine disorders.  
As noted above, the issues of entitlement to service connection 
for left knee disorder and lumbar spine disorder are intertwined 
with any disorder affecting left lower extremity and they should 
be discussed in the VA examination report.  See Harris v. 
Derwinski, 1. Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all medical and adjudicative 
records related to the award of disability 
benefits to the Veteran.  Associate any 
records received with the claims file.

2.  Seek the Veteran's assistance in 
obtaining any outstanding records of 
pertinent VA or private treatment.  

3.  After all the available evidence has been 
associated with the claims folder, the 
Veteran should be afforded an appropriate VA 
examination to determine the severity of 
disability caused by his service-connected 
left hamstring disability.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  All 
special tests (including x-rays) and clinical 
findings should be clearly reported to allow 
for application of VA rating criteria for 
muscle injury.   

The examiner should report the range of 
motion measurements for the left lower 
extremity, as appropriate.  All limitation of 
function must be identified.  Any additional 
functional loss due to pain, weakened 
movement, excess fatigability or 
incoordination on movement, or limited 
functional ability during flare-ups should be 
noted.  

The examiner should specifically discuss the 
severity of any muscle impairment in terms of 
slight, moderate, moderately severe, and 
severe, including any muscle impairment of 
the affected Muscle Group.  

The examiner(s) should also state whether 
there are any neurological residuals 
associated with the Veteran's service-
connected disability and identify any nerves 
involved.  If so, the examiner(s) should also 
specifically discuss the extent, if any, of 
paralysis of the nerves involved.  

To this extent, the VA examiner should 
provide an opinion on whether it is at least 
as likely as not (50 percent or greater 
probability) that any diagnosed nerve 
(sciatic) disorder is proximately caused by 
or aggravated by his service-connected left 
hamstring disability, to include the 1978 
surgical procedure to remove the myositis 
ossificans mass, as opposed to any other 
etiological origin.  The examiner should 
comment on the following: the findings 
contained in the January 1978 and December 
1978 hospital summaries; the findings from 
the November 2007 and June 2008 VA 
examination reports; the Veteran's reported 
history of nerve problems; and any other 
pertinent medical evidence contained in the 
claims folder. 

The examiner should distinguish to the extent 
possible between symptomatology resulting 
from the Veteran's service-connected left 
hamstring disability and any other 
nonservice-connected disorders that may be 
found.  If it is medically impossible to 
distinguish the etiology of symptomatology 
that may be from one of many disorders, the 
examiner should state this in the examination 
report.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  If an opinion cannot be expressed 
without resort to speculation, the examiner 
should so indicate and explain why an answer 
would be speculative.

4.  After all the available evidence has been 
associated with the claims folder, the 
Veteran should be afforded the appropriate VA 
examinations to the nature and etiology any 
left knee disorder and lumbar spine disorder.  
The claims folder must be provided to and 
reviewed by the examiner(s) in conjunction 
with the examination.  All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. 

In the examination report(s), the examiner(s) 
is asked to identify the exact nature of any 
left knee disorder and lumbar spine disorder, 
and to provide opinions on whether any 
diagnosed disorder is at least as likely as 
not (50 percent or greater probability) 
proximately caused by or aggravated by his 
service-connected left hamstring disability.  

The examiner is asked to comment on the 
findings from the previous November 2007 and 
June 2008 VA examination reports; the 
Veteran's reported history of symptomatology 
affecting his left lower extremity and low 
back; and any other pertinent medical 
evidence contained in the claims folder.  

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  If the examiner cannot 
respond to the inquiry without resort to 
speculation, he or she should so state, and 
further explain why it is not feasible to 
provide a medical opinion.

5.  After the above has been completed, the 
RO/AMC must review the claims file and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the report does not include adequate 
responses to the specific opinions requested, 
it must be returned to the examiner(s) for 
corrective action.

6.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim to reopen his previously 
denied claim for service connection for 
numbness of the feet, claims for service 
connection for left knee disorder and lumbar 
spine disorder, and the claim for an 
increased rating for left hamstring 
disability.  If any claim remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to the 
Board for appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


